Exhibit 10.6
COMPENSATION CLAWBACK POLICY
ACKNOWLEDGEMENT AND AGREEMENT
     THIS COMPENSATION CLAWBACK POLICY ACKNOWLEDGEMENT AND AGREEMENT (this
“Agreement”) is entered into as of the ______ day of ______________, 2010,
between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”), and
________________________ (the “Executive”), under the following circumstances:
     WHEREAS, the Executive is an “executive officer” of the Company as defined
in Rule 3b-7 under the Securities Exchange Act of 1934, as amended;
     WHEREAS, the Company’s Board of Directors has adopted the Robbins & Myers,
Inc. Compensation Clawback Policy (the “Policy”); and
     WHEREAS, in consideration of, and as a condition to the receipt of, future
annual cash and equity-based awards, performance-based compensation and other
forms of cash or equity compensation made under the Company’s 2004 Stock
Incentive Plan, as amended, or any other incentive compensation plan of the
Company (collectively, the “Awards”), the Executive and the Company are entering
into this Agreement.
     NOW, THEREFORE, the Company and the Executive hereby agree as follows:
     1. The Executive acknowledges receipt of the Policy, a copy of which is
attached hereto as Annex A and is hereby incorporated into this Agreement by
reference. The Executive has read and understands the Policy and has had the
opportunity to ask questions to the Company regarding the Policy.
     2. The Executive hereby acknowledges and agrees that the Policy shall apply
to any annual incentives, equity-based awards (including, without limitation,
performance-based restricted stock units, time-based restricted stock units and
stock options) and other performance-based awards granted on or after October 1,
2010 (collectively, the “Compensation”), and all such Compensation shall be
subject to repayment or forfeiture under the Policy.
     3. Any applicable award agreement or other document setting forth the terms
and conditions of any annual incentive or equity-based award granted to the
Executive on or after October 1, 2010 shall be deemed to include the
restrictions imposed by the Policy and incorporate it by reference. In the event
of any inconsistency between the provisions of the Policy and the applicable
award agreement or other document setting forth the terms and conditions of any
annual incentive or equity-based award granted to the Executive, the terms of
the Policy shall govern.
     4. The repayment or forfeiture of Compensation pursuant to the Policy and
this Agreement shall not in any way limit or affect the Company’s right to
pursue disciplinary action or dismissal, take legal action or pursue any other
available remedies available to the Company. This Agreement and the Policy shall
not replace, and shall be in addition to, any rights of the Company to recover
Compensation from its executive officers under applicable laws and regulations,
including but not limited to the Sarbanes-Oxley Act of 2002.
     5. The Executive acknowledges that the Executive’s execution of this
Agreement is in consideration of, and is a condition to, the receipt by the
Executive of future Awards from the Company; provided, however, that nothing in
this Agreement shall be deemed to obligate the Company to make any Awards to the
Executive in the future.

 



--------------------------------------------------------------------------------



 



     6. This Agreement may be executed in two or more counterparts, and by
facsimile or electronic transmission, each of which will be deemed to be an
original but all of which, taken together, shall constitute one and the same
Agreement.
     7. To the extent not preempted by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Ohio,
without reference to principles of conflict of laws. No modifications or
amendments of the terms of this Agreement shall be effective unless in writing
and signed by the parties or their respective duly authorized agents. This
Agreement and the Policy shall survive and continue in full force in accordance
its their terms notwithstanding any termination of the Executive’s employment
with the Company and its affiliates. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of the Executive, and the successors
and assigns of the Company.
     8. The Executive acknowledges and agrees that neither the Company’s
adoption of the Policy nor the execution of this Agreement shall constitute
“Good Reason” to terminate his employment within the meaning of the [employment
agreement] between the Executive and the Company dated as of ___________, ______
, as the same may be amended from time-to-time.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            ROBBINS & MYERS, INC.
      By           Name:           Title:           EXECUTIVE
            Name:            

 



--------------------------------------------------------------------------------



 



         

ANNEX A
ROBBINS & MYERS, INC.
COMPENSATION CLAWBACK POLICY
     NOW, THEREFORE, BE IT RESOLVED, that Robbins & Myers, Inc., (the “Company”)
hereby adopts a claw-back policy on the following terms and conditions,
effective with respect to annual incentives or other performance-based
compensation granted on or after October 1, 2010:
Each executive officer shall repay or forfeit, to the fullest extent permitted
by law and as directed by the Board, any annual incentive or other
performance-based compensation received by him or her if:

  •   the payment, grant or vesting of such compensation was based on the
achievement of financial results that were subsequently the subject of a
restatement of the Company’s financial statements filed with the Securities and
Exchange Commission,     •   the Board determines in its sole discretion,
exercised in good faith, that the executive officer engaged in fraud or
misconduct that caused or contributed to the need for the restatement,     •  
the amount of the compensation that would have been received by the executive
officer had the financial results been properly reported would have been lower
than the amount actually received, and     •   the Board determines in its sole
discretion that it is in the best interests of the Company and its shareholders
for the executive officer to repay or forfeit all or any portion of the
compensation.

The Board, acting solely by the independent directors as identified under the
applicable exchange listing standards, shall have full and final authority to
make all determinations under this policy, including without limitation whether
the policy applies and if so, the amount of compensation to be repaid or
forfeited by the executive officer. All determinations and decisions made by the
Board pursuant to the provisions of this policy shall be final, conclusive and
binding on all persons, including the Company, its affiliates, its shareholders
and employees.
From and after October 1, 2010, each award agreement or other document setting
forth the terms and conditions of any annual incentive or other
performance-based award granted to an executive officer shall include a
provision incorporating the requirements of this policy. The remedy specified in
this policy shall not be exclusive and shall be in addition to every other right
or remedy at law or in equity that may be available to the Company.
The Board acknowledges that this Policy will be amended if and as required to
comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act.
As adopted by the Board of Directors of Robbins & Myers, Inc. on October 5,
2010.

 